Third District Court of Appeal
                               State of Florida

                         Opinion filed January 31, 2017.
                              ________________

                                 No. 3D17-118
                          Lower Tribunal No. 15-16232
                              ________________

                               T.C., the Child,
                                   Petitioner,

                                       vs.

    State of Florida, Department of Children and Families, et al.,
                                  Respondents.

     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Steven D.
Robinson, Judge.

      Douthit Law, LLC, and Marc Anthony Douthit, for petitioner.

      Karla Perkins, for Department of Children & Families; Eugene F. Zenobi,
Criminal Conflict and Civil Regional Counsel, Third Region, and Kevin Coyle
Colbert, Assistant Regional Counsel, for V.M., the mother; Laura J. Lee (Sanford),
for Guardian ad Litem Program, for respondents.


Before SUAREZ, C.J., and SALTER and LOGUE, JJ.

                           CONFESSION OF ERROR

      SUAREZ, C.J.

      The minor Petitioner, T.C., petitions for certiorari review of the lower

court’s order entered January 9, 2017, pursuant to a termination of services [TOS]
hearing in the dependency case, which ordered Petitioner to be involuntarily placed

in a residential treatment facility at Family Center for Recovery. On consideration

of the confessions of error by Respondents, the Department of Children and

Families and the Guardian ad Litem, we grant the petition and quash the January 9,

2017 order on appeal.     The January 9, 2017 hearing was only noticed for a

termination of services, but the Department of Children and Families proceeded to

have heard the placement of the Petitioner into a residential treatment program.

The Respondents concede that the Petitioner’s due process rights were violated

because she was not provided prior notice that the TOS hearing would result in the

order for residential treatment to address substance abuse and mental health issues.

      We decline to quash the September 26, 2016 order derived from the

Marchman Act petition as the Minor failed to timely challenge that order within

thirty days of rendition. We do not reach the minor’s conflict of interest arguments

regarding the Office of Regional Counsel. We therefore quash the trial court’s

January 9, 2017 Order and remand for further proceedings consistent herewith.




                                         2